                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION
    SANDRA BELL,                                  )
                                                  )
           Plaintiff,                             )
                                                  )
           v.                                     )    Case No. 3:17-CV-705 JD
                                                  )
    Wal-Mart Stores East LP, et al.,              )
                                                  )
           Defendants.                            )


                                       OPINION AND ORDER

         Plaintiff Sandra Bell filed this lawsuit in state court, alleging one count of negligence

after a merchandise display fell on her while shopping at a Wal-Mart store. Defendants then

removed the action to this Court [DE 1] and eventually filed the instant motion for summary

judgment. [DE 14] Also pending is Defendants’ Rule 56 motion to strike portions of an affidavit

submitted by Ms. Bell. [DE 20] For the reasons stated herein, the Court will deny both motions.

                                            STANDARD

         On summary judgment, the moving party bears the burden of demonstrating that there “is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A “material” fact is one identified by the substantive law as affecting

the outcome of the suit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine

issue” exists with respect to any material fact when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id. Where a factual record taken as a whole

could not lead a rational trier of fact to find for the non-moving party, there is no genuine issue

for trial, and summary judgment should be granted. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (citing Bank of Ariz. v. Cities Servs. Co., 391 U.S. 253, 289


                                                   1
 
(1968)). In determining whether a genuine issue of material fact exists, this Court must construe

all facts in the light most favorable to the non-moving party and draw all reasonable and

justifiable inferences in that party’s favor. Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008);

King v. Preferred Tech. Grp., 166 F.3d 887, 890 (7th Cir. 1999).

       Under Indiana law, disposition of negligence actions via summary judgment “is rarely

appropriate … because they are particularly fact sensitive and are governed by a standard of the

objective reasonable person, which is best applied by a jury after hearing all the evidence.”

Winfrey v. NLMP, Inc., 963 N.E.2d 609, 612 (Ind. Ct. App. 2012) (citing Rhodes v. Wright, 805

N.E.2d 382, 387 (Ind. 2004)). “Nonetheless, summary judgment is appropriate when the

undisputed material evidence negates one element of a negligence claim.” Id.

                                  FACTUAL BACKGROUND

       On September 11, 2015, Ms. Bell visited a Wal-Mart store located in Mishawaka,

Indiana. While shopping, she used a motorized scooter provided by the store due to her chronic

obstructive pulmonary disease. She proceeded to the women’s clothing section, where she took a

pair of jeans from a shelf situated along the length of an aisle. Deciding to try the jeans on for

size, Ms. Bell drove her scooter toward the fitting rooms, but when she reached the end of the

aisle, an endcap shelving unit to her right fell over on her, without warning. The shelving itself

fell on top of her, knocking her from the scooter and onto the floor. [Deposition of Sandra Bell

20:22-21:3] Ms. Bell does not know how or why the endcap fell on her. Id. at 24:20-23, 76:22-

77:2. Nor did she observe any customers or employees in the vicinity at the time of her accident.

Id. at 24:11-19.

       The store’s assistant manager, Mark Robinson, responded to the scene and found Ms.

Bell lying on the floor with the endcap on top of her. [Affidavit of Mark Robinson ¶ 4] He did



                                                  2
 
not notice any damage to the endcap. Id. ¶¶ 5-6. Mr. Robinson and others then “reattached” the

endcap and inspected its stability by “proceed[ing] to kick and shake it.” Id. ¶ 7. The endcap

remained “stable and in place.” Id. Mr. Robinson then inspected the scooter and similarly did not

notice any damage. As a result of this “investigation,” Mr. Robinson and others “determined that

Sandra Bell had ran into the end cap with her electric cart, dislodging it from its base and

knocking it over onto herself.” Id. ¶ 11.

                                            DISCUSSION

       To succeed on a negligence claim under Indiana law, Ms. Bell must show: (1) that

Defendants owed her a duty; (2) that Defendants breached that duty by allowing their conduct to

fall below the applicable standard of care; and (3) that Defendants’ breach proximately caused

Ms. Bell’s injury. King v. Ne. Sec., Inc., 790 N.E.2d 474, 484 (Ind. 2003). When, as here,

negligence is based on premises liability, the duty owed depends on plaintiff’s status while on

the landowner’s property: whether a trespasser, licensee, or invitee. Winfrey v. NLMP, Inc., 963

N.E.2d 609, 612 (Ind. Ct. App. 2012) (citations omitted). The parties do not dispute that Ms. Bell

was an invitee in Defendants’ store. As such, Defendants owed her a “duty to exercise

reasonable care for [her] protection” from any dangerous conditions while she shopped at their

store. Henderson v. Reid Hosp. & Healthcare Servs., 17 N.E.3d 311, 315 (Ind. Ct. App. 2014). A

landowner, however, must have actual or constructive knowledge that the dangerous condition

exists on the premises before liability can be imposed for any breach of this duty. Schulz v.

Kroger Co., 963 N.E.2d 1141, 1144 (Ind. Ct. App. 2012).

       Defendants maintain that no genuine issues of fact exist regarding the existence of an

unreasonably dangerous condition or whether they had any actual or constructive knowledge of

any such alleged danger. They also argue that the doctrine of res ipsa loquitor cannot save Ms.



                                                 3
 
Bell’s negligence claim from summary judgment. Ms. Bell does not oppose Defendants’

arguments regarding dangerous conditions and requisite knowledge; she only contends that her

claim should advance based on res ipsa loquitor. “Res ipsa loquitur is a rule of evidence which

permits an inference of negligence to be drawn based upon the surrounding facts and

circumstances of the injury.” Rector v. Oliver, 809 N.E.2d 887, 889 (Ind. Ct. App. 2004) (citing

K-Mart Corp. v. Gipson, 563 N.E.2d 667, 669 (Ind. Ct. App. 1990)). “The doctrine operates on

the premise that negligence, like any other fact or condition, may be proved by circumstantial

evidence.” Id. at 890. To create such an inference by way of res ipsa loquitor, a plaintiff must

eventually show: (1) that the injuring instrumentality was within the exclusive management and

control of the defendant; and (2) that the accident is of the type that does not ordinarily happen if

those who have the management and control exercise proper care. Id. Defendants have not

shown, however, that no genuine issue of material fact exists as to either of these requirements,

and so their motion for summary judgment must be denied.

       a.      Exclusive Control

       “The element of ‘exclusive control’ is an expansive concept which focuses upon who has

the right or power of control and the opportunity to exercise it, rather than actual physical

control.” Vogler v. Dominguez, 624 N.E.2d 56, 61 (Ind. Ct. App. 1993) (internal citations

omitted). “Exclusive control is satisfied if the defendant had control at the time of the alleged

negligence.” Id. at 61-62; see also Whiteco Indus., Inc. v. Non-Stop Creativity Corp., 2015 WL

8957852, at *3 (N.D. Ind. Dec. 15, 2015) (“A defendant need not control the causative

instrumentality at the exact moment of injury, provided that the defendant was the last person in

control.”) (citations omitted). “[P]roof in a res ipsa loquitur case seldom points to a single

specific act or omission; typically, it points to several alternative explanations involving



                                                  4
 
negligence without indicating which of them is more probable than the other.” Vogler, 624 N.E.

2d at 62 (citing New York, Chicago & St. Louis R.R. v. Henderson, 146 N.E.2d 531 (Ind. 1957)).

Because of this, Ms. Bell need not “eliminate with certainty all other possible causes and

inferences[.]” Id.

       Defendants first argue as a matter of law that they could not have had exclusive control

over the endcap because “[i]t is common knowledge that customers will peruse the racks and

shelves of retail stores like Walmart while shopping, and in doing so may move merchandise

around the store.” [DE 16 at 14] (emphasis added). Defendants’ theory misses the mark. This

case is not about whether Defendants had exclusive control over the merchandise in their store—

Ms. Bell was knocked from her scooter by a toppling endcap, a piece of otherwise stationary

shelving, not by falling merchandise or other movable objects. For this reason, many of the cases

cited by Defendants do not apply here, such as Reddick v. Dillard’s Inc., Civil No. 08-844, 2010

WL 1752555 (S.D. Ill. Apr. 30, 2010) (holding res ipsa loquitor inapplicable where plaintiff

tripped over a shoe department foot stool and defendant’s employees testified to observing

customers and children move the stools prior to the accident); Curry v. J.C. Penny Corp., Civil

Action No. 09-830, 2010 WL 972430 (D. Md. Mar. 12, 2010) (finding defendant store did not

have exclusive control over merchandise that fell from shelf onto plaintiff’s head because

nothing prevented customers from removing or adjusting merchandise on shelves); or Ascher v.

Target Corp., 522 F. Supp. 2d 452 (E.D.N.Y. 2007) (holding res ipsa loquitor inapplicable

where a cooking pot fell from display and injured plaintiff’s foot, because it could have been

“placed precariously on a shelf by another shopper rather than the store owner.”).

       Moreover, the court in Assenato v. Target Corp., which Defendants also cite, specifically

noted that “there does not appear to be a hard-and-fast rule that retail stores do not have



                                                 5
 
exclusive control over merchandise on their shelves.” No. 11 C 6846, 2012 WL 205858, at *2

(N.D. Ill. Jan. 24, 2012). To illustrate this point, the Assenato court discussed a Maryland state

case, Norris v. Ross Stores, Inc., 859 A.2d 266 (Md. Ct. Spec. App. 2004). The facts in Norris

closely mirror those here. In that case, plaintiff testified that she was walking in defendant’s store

when a shelving unit at the end of an aisle collapsed on her. Norris, 859, A.2d at 269. She

testified at her deposition that she had not touched the shelving unit and had not seen any other

customers or employees working in the area. Id. The trial court rejected her reliance on res ipsa

loquitor and granted summary judgment for defendant, but the appellate court vacated the

decision, disagreeing with defendant’s argument that third-party access to the shelving unit

prevented plaintiff from establishing defendant’s exclusive control and holding that these facts

created a triable issue as to that element. Id. at 272. The same is true here. Defendants point to no

evidence in the record indicating that Ms. Bell or any third parties touched the endcap prior to

the accident1, and she herself testified that no employees or other customers were in the vicinity

when the endcap fell on her. [Bell Dep. 24:11-19] These details leave open an issue of material

fact as to the element of exclusive control.

        Next, Defendants fault Ms. Bell for failing to prove at this stage that she herself did not

cause the accident, and further argue that “the possibility of her suffering the injury without any

negligence on the part of Walmart precludes the application of res ipsa loquitor in this matter.”

[DE 16 at 15] In support, Defendants cite Lusher v. Norfolk S. Ry. Co., Cause No. 2:12-cv-37,

2014 WL 3894347, at *7 (N.D. Ind. Aug. 8, 2014), for the proposition that res ipsa loquitor does

not apply where a plaintiff fails to “rule[ ] out the possibility that his own negligence caused the



                                                            
1
   Defendants’ theory that Ms. Bell caused the accident by driving her scooter into the endcap will be
addressed below.

                                                     6
 
injury.” But the standard articulated in Lusher did not come from Indiana law; that case arose

under the Federal Employer’s Liability Act (the “FELA”). As Lusher itself makes clear:

       Although the Seventh Circuit Court of Appeals has not directly addressed this
       issue, it concluded in an analogous case that to use res ipsa loquitur to withstand a
       motion for summary judgment on a claim under the FELA, a plaintiff must
       present some evidence that would permit a jury to exclude all causes other than
       the defendant’s negligence. See Robinson v. Burlington N. R.R. Co., 131 F.3d
       648, 655 n.6 (7th Cir. 1997) (“[B]efore employing the doctrine [of res ipsa
       loquitur], the jury [must] first eliminate the possibility that the plaintiff’s activity
       contributed to the injury.”).

Id. at *15 (emphasis added). Unlike the FELA, Indiana tort law does not require a plaintiff to

make such a showing in order for res ipsa loquitor to apply:

       There is no reason in law why a plaintiff may not offer such evidence as may be
       available tending to show specifically the items of negligence and still rely upon
       the inference also permitted under res ipsa loquitur. A number of different causes
       or inferences may be thus left to the final determination of the triers of the facts.

Henderson, 146 N.E.2d at 539; see also Gipson, 563 N.E.2d at 671 (citing Henderson and

holding, “It is therefore not necessary for a plaintiff to exclude every other possibility other than

the defendant’s negligence as a cause.”). Given that Indiana law governs this case, Ms. Bell need

not “rule herself out” or narrow down the possible causes behind the accident. Rector, 809

N.E.2d at 890 (“[T]he possibility of multiple causes does not automatically defeat the application

of res ipsa loquitor.”) (citing Vogler, 624 N.E.2d at 62). After all, the whole point of res ipsa

loquitor is to “allow an inference of negligence to be drawn when evidence of causation is

lacking,” Gipson, 563 N.E.2d at 671 (emphasis added), and Ms. Bell testified that she does not

know how or why the endcap fell on her. [Bell Dep. 24:20-23, 76:22-77:2] Therefore,

Defendants’ argument based on the FELA standard for res ipsa loquitor falls short.

       Defendants insist that Ms. Bell must have knocked over the endcap herself by running

into it with her scooter, thereby removing the endcap from Defendants’ exclusive control. See



                                                  7
 
Vogler, 624 N.E.2d at 61-62 (“Exclusive control is satisfied if the defendant had control at the

time of the alleged negligence.”). Defendants reach this conclusion because Mr. Robinson’s

post-accident “investigation found that Bell ran into the end cap with her electric shopping cart,

dislodging it from its base and knocking it onto her.” [DE 16 at 15] But the record does not go so

far. For example, even though Mr. Robinson’s affidavit recites this same “determination,”

neither it nor anything else in the record speaks to the endcap’s condition before the accident.

Indeed, Mr. Robinson arrived at the scene to observe “Sandra Bell on the floor with the end cap

over her.” [Robinson Aff. ¶ 4] (emphasis added). And because of this, it is somewhat of a

misstatement for him to later claim that he and others “reattached the end cap” prior to testing its

stability, as nothing suggests the endcap was ever properly attached in the first place. Id. ¶ 7

(emphasis added). Furthermore, Mr. Robinson did not observe any damage to the endcap or the

scooter after the accident, which one might expect to see if Ms. Bell actually collided with the

shelving unit. Id. ¶¶ 5-6, 10.

       Overall, neither the evidence presented nor any of Defendants’ arguments indicate that no

genuine issue of material fact exists as to the element of exclusive control.

       b.      No Ordinary Occurrence

       Again, not only must Ms. Bell eventually show that Defendants had exclusive control

over the endcap, but she must also demonstrate that “the accident is of the type that does not

ordinarily happen if those who have the management and control exercise proper care.” Gipson,

563 N.E.2d at 669. The Court need not devote much analysis to whether an endcap falling on a

customer without a known cause satisfies this element. Under Indiana law, “as a matter of

common sense and experience, display racks do not ordinarily fall for no apparent reason on

customers in stores.” Id. at 670; see also, e.g., Norris, 859 A.2d at 273 (“[W]e cannot say that



                                                  8
 
falling shelving units are the sort of event that ordinarily happens if those who have the

management and control exercise proper care.”). Defendants attempt to distinguish Gipson’s

language concerning this element by pointing to Mr. Robinson’s post-accident conclusion that

Ms. Bell herself caused the accident. But as discussed above, the current record leaves open

questions as to what caused the endcap to topple over onto Ms. Bell and whether Defendants had

exclusive control of the endcap. In the absence of any such evidence, Defendants cannot carry

their burden at summary judgment on this element, either.

                                         CONCLUSION

       For all these reasons, the Court DENIES Defendants’ motion for summary judgment.

[DE 14] Moreover, as Ms. Bell’s affidavit had no bearing on the Court’s decision, the Court

DENIES Defendants’ motion to strike portions of said affidavit as moot. [DE 20]

       SO ORDERED.

       ENTERED: March 14, 2019

                                                     /s/ JON E. DEGUILIO
                                              Judge
                                              United States District Court




                                                 9
 
